Citation Nr: 0830495	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from February 2003 
to May 2004.  He was stationed in southwest Asia from April 
2003 to April 2004 and had one year and three months of prior 
active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Little Rock, Arkansas denied service connection for a 
respiratory disorder and a low back disability.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.

In the notice of disagreement, which was received in February 
2007, the veteran raised the matter of service connection for 
a gastrointestinal disorder, and this matter is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran does not have a respiratory disorder associated 
with his active military duty.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a May 2006 letter informed the veteran 
of the requirements for his claim for service connection for 
a respiratory disorder.  This document also notified him that 
VA would make reasonable efforts to help him obtain necessary 
evidence with regard to this issue but that he must provide 
enough information so that the agency could request the 
relevant records.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 
(February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as will be discussed 
below, the Board finds that the evidence of record does not 
support a grant of service connection for a respiratory 
disorder.  As a result, there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claims adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the respiratory claim.  All relevant treatment records that 
have been adequately identified by the veteran have been 
obtained and associated with his claims folder.  

The veteran has not been accorded a VA examination pertinent 
to his claim for service connection for a respiratory 
disorder.  As the Board will discuss in the following 
decision, however, the claims folder contains no competent 
evidence of a diagnosed respiratory disorder.  Without such 
evidence, service connection cannot be granted.  The Board 
concludes that a remand to accord the veteran a VA 
examination pertinent to this claim is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim."  38 U.S.C.A. § 5103A(a)(2); Charles 
v Principi, 16 Vet. App. 370 (2002); McLendon v Nicholson, 
20 Vet. App. 79 (2006).  

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of the claim adjudicated in this decision.  Under 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained for his 
respiratory claim.  The Board will proceed to adjudicate the 
following service connection claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran contends that his respiratory problems began in 
July 2003 while he was serving in Iraq.  

Service treatment records dated August 2003 show that the 
veteran was hospitalized for pneumonia.  This hospitalization 
was noted in the veteran's post-deployment records of April 
2004.  

Post-service medical records do not show a present diagnosis 
for a respiratory disorder.  In fact, a February 2006 
pulmonary function test showed normal findings.  Also, July 
2005 VA medical records show no history of breathing problems 
or a diagnosis of respiratory illness.  

The claims folder contains no competent evidence of a 
diagnosis of a respiratory disorder associated with the 
veteran's active military duty.  Clearly, the preponderance 
of the evidence is against the veteran's claim for service 
connection of a respiratory disorder.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

Service connection can be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2011 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. §3.317(a)(1) (2007). 

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court 
stated "in order to establish service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 

In the present case, the veteran did not exhibit chronic 
respiratory disability in service and does not currently 
exhibit signs or symptoms to a degree of 10 percent.  
Pulmonary function tests in February 2006 do not reflect a 
compensable level of pulmonary disability (See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600-6604 (2007)) and no other 
clinical record reflects manifestations that could be rated 
compensably.  Accordingly, service connection for a 
respiratory disorder due to an undiagnosed illness is not for 
application.  


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

The veteran first reported back pain on his post-deployment 
form of 2004.  In his formal claim, he stated that his low 
back problems began in January 2004.  At a September 2006 VA 
PTSD examination, the examiner included an Axis III diagnosis 
of chronic low back pain.  VA medical records dated from July 
2005 to December 2006 show that the veteran consistently 
reported low back pain.  

A June 2007 VA medical record shows the veteran's report of 
low back pain as well as a diagnosis (based on May 2006 
magnetic resonance imaging (MRI) findings) of:  "[G]rade 1 
spondylolisthesis L5 on S1 with bilat[eral] spondylosis, 
degenerative disk disease, bulging annulus fibrosus at L5-
S1."  The MRI findings are not included in the veteran's 
claims file.  

The veteran has not been afforded a pertinent VA examination 
to determine the nature and etiology of any low back 
disability.  On remand, the veteran should be accorded an 
opportunity to undergo a current VA orthopedic examination to 
determine, to the extent possible, the etiology of his low 
back disability-in light of all competent evidence of 
record, including service and post-service medical reports 
and his competent complaints since service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

Accordingly, the case is REMANDED for the following action:

1.  A corrective letter should be sent to 
the veteran with the VCAA notifying the 
veteran that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.  

2.  After obtaining appropriate 
authorizations where necessary, procure 
copies of records of any additional low 
back treatment that the veteran may 
have received since June 2007.  All 
previously unattained medical records 
should be associated with the claims 
folder, including the May 2006 MRI 
report.  

Obtain records of any low back 
treatment that the veteran may have 
received at the VA Medical Center in 
Memphis, Tennessee since June 2007.  
These records should be associated with 
the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of his low back disability.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any low back disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service or is otherwise related to 
active service.  In answering this 
question, the examiner should address 
the service and post-service medical 
records cited herein.  Complete 
rationale should be given for all 
opinions reached.  

4.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for a low 
back disability.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


